DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claims of June 23, 2022, in response to the Office Action of February 24, 2022, are acknowledged.

Response to Arguments
	Applicant has amended the claims to require a hydrophobic block, a hydrophilic block, and a block with LCST behavior.  
	Gupta cited teaches: block A is hydrophobic PPS, block B is hydrophilic PDMA.  Further, PNIPAAM has been extensively studied for its lower critical solution temperature (LCST).  When a triblock ABC of PPS-PDMA-PNIPAAM is discussed, it would therefore appear to comprise a hydrophilic block, a hydrophobic block, and a LCST block.  Gupta explains that PNIPAAM is used because it triggers ROS responsive drug release and this has been used for treating arthritis, atherosclerosis, aging, diabetes, and cancer.  The triblock copolymer hydrogels were stable and demonstrated a controlled, sustained, and concentration-dependent release of a model drug Nile red. See Conclusion.  
Moreover, Grubbs teaches sidechains can be acrylamides, as well as polyethers, such as polyethylene glycol See par. 69.  Further, the polyacrylamide can be poly(N-isopropylacrylamide). See par. 20.  Even further, a polyester sidechain can be poly(lactide) (i.e., polylactic acid).
	As such, it appears that the prior art teaches using the class of polymer sidechains in an ABC triblock copolymer, as well as embodiments with a hydrophobic block, a hydrophilic block, and a LCST polymer.  PLA, PEG, and PNIPAM are described by Grubbs.  

Claims Objections
	Claim 146 is a product claim depending from a method claim.  It appears that the preamble of claim 146 is intended to read: “The method of claim 135, wherein…”  Clarification is required.

Allowable Subject Matter
Claims 135, 136, and 147 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
All examined claims other than claims 135, 136, and 147 are either rejected or objected to herein.

Status of the Claims
	Claims 100, 101, 104-110, 113, and 126-147 are pending.  Claims 100, 106-109, 113, 126, 127, 131, and 133-147 are examined.  Claims 101, 104, 105, 110, 128-130, and 132 are withdrawn.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 100, 106-109, 113, 126, 127, 131, 133, 134, and 137-145 are rejected under 35 U.S.C. 103 as being unpatentable over Grubbs et al., (US2016/0289392), in view of Gupta et al., “Cell Protective, ABC Triblock Polymer-Based Thermoresponsive Hydrogels with ROS-Triggered Degradation and Drug Release, “J. Am. Chem. Soc. 2014, 136, 42, 14896, and in view of Blum et al., (WO2016/023036).
Grubbs teaches triblock brush block copolymers, including ABC triblock brush copolymers. See abstract.  A brush copolymer can have three polymer block each with repeating units, wherein each of the three polymer blocks comprise a backbone that is covalently linked to an ionophilic polymer side chain.  See par. 9.   Each of the three polymer blocks is covalently linked to a polymer side chain.  See par. 22.  See Figure 17 and par. 54, e.g., showing an ABC brush triblock terpolymer with side chains PLA, PS, and PEO.  Each of the three side chains of the backbone polymer comprise different sidechains covalently linked to the repeating units of the A,B,C triblock polymer.  Side chain groups can include polyacrylamides, among a wide range of terminating functional groups. See par. 69.  “These ABC triblocks were synthesized by the grafting-through ring-opening metathesis polymerization (ROMP) of norbornene-functionalized macromonomers (FIG. 18).”  Grubbs also teaches sidechains can be acrylamides, as well as polyethers, such as polyethylene glycol See par. 69.  Further, the polyacrylamide can be poly(N-isopropylacrylamide). See par. 20.  Even further, a polyester sidechain can be poly(lactide) (i.e., polylactic acid).
	Gupta teaches using ABC triblock polymers to form hydrogels for ROS triggered degradation and drug release.  These have strong potential for use in biomedical applications because oxidative stress is associated with progression and development of many pathologies, including cancer. See Introduction, 2nd par.   Gupta cited teaches: block A is hydrophobic PPS, block B is hydrophilic PDMA.  Further, PNIPAAM has been extensively studied for its lower critical solution temperature (LCST).  When a triblock ABC of PPS-PDMA-PNIPAAM is discussed, it would therefore appear to comprise a hydrophilic block, a hydrophobic block, and a LCST block.  Gupta explains that PNIPAAM is used because it triggers ROS responsive drug release and this has been used for treating arthritis, atherosclerosis, aging, diabetes, and cancer.  The triblock copolymer hydrogels were stable and demonstrated a controlled, sustained, and concentration-dependent release of a model drug Nile red. See Conclusion.
	Blum teaches treating conditions with a compound or compositions comprising pharmaceutically acceptable excipients.  More specifically, they are brush peptide polymer compositions and/or delivery vehicles for peptides and drugs. See par. 90.  Compositions can comprise a micelle comprising a copolymer or a nanoparticle comprising a copolymer. See prior art claims 17 and 21, e.g.  The copolymer is prepared through ROMP polymerization. In an embodiment, the triblock copolymer would have norbornene units. See Figure 9E, e.g.  Norbornene units are shown as an example in Figure 2 of the instant Specification.
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of the teachings of Grubb, Gupta, and Blum.  One would be motivated to do so because Grubb teaches a claimed ABC triblock copolymer wherein side chains are covalently linked to a polymeric backbone and polymeric sidechains are not of the same type.  ABC triblock copolymers were synthesized by the grafting-through ring-opening metathesis polymerization (ROMP) of norbornene-functionalized macromonomers.  Gupta teaches ABC triblock copolymers comprising a hydrophobic block, a hydrophilic block, and a LCST block sidechain.  Similarly, Blum teaches the claimed triblock copolymers would have norbornene units and compositions can comprise a nanoparticle or hydrogel comprising said polymers.  Further, Gupta and Blum teach a known use for delivering therapeutic agents in sustained and controlled release formulations.  Those therapeutic agents include agents that treat cancer.  Finally, Grubb explains numerous advantages of using brush block copolymers, including ABC type and those advantages include complete grafting in all blocks, excellent control over and molecular weight, among others.  The prior art teaches using the class of polymer sidechains in an ABC triblock copolymer, as well as embodiments with a hydrophobic block, a hydrophilic block, and a LCST polymer.  PLA, PEG, and PNIPAM are described by Grubbs.  As such, there is a reasonable and predictable expectation of success in arriving at the claimed methods in view of Grubb, Gupta, and Blum.
	As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628